Citation Nr: 1014237	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  02-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disorder 
diagnosed as degenerative joint disease (arthritis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United 
States Air Force from June 1951 to May 1955.  This case 
originally came before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision issued by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in part, denied the claim of entitlement to 
service connection for a left knee disorder.

This claim has previously been before the Board on a number 
of occasions; in a September 2007 decision, the Board had 
denied the left knee service connection claim.  The appellant 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In February 2009, the parties filed a Joint Motion for 
Remand.  A February 2009 Order of the Court granted the Joint 
Motion and vacated the Board's decision.  In July 2009, the 
issue on appeal was remanded for re-adjudication pursuant to 
the provisions of 38 U.S.C.A. § 7252(a).  The case has now 
been returned to the Board for appellate review, and has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the appellant has 
degenerative joint disease (arthritis) of the left knee which 
is attributable to his active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for degenerative joint 
disease (arthritis) of the left knee have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a), (b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the fully favorable decision contained herein, the 
Board finds that any defect in the notice or assistance 
provided to the Veteran constitutes harmless error.

II.  Service Connection Claim

The appellant is seeking an award of service connection for a 
left knee disorder which he claims is due to his active 
military service.  He contends that his current left knee 
degenerative joint disease (arthritis) was caused by trauma 
that occurred to his left knee when he landed on his left leg 
after falling off the wing of an aircraft while in service.

Review of the service medical treatment records reveals that 
the appellant sought treatment in November 1953, after he 
fell off of the wing of a B-36 bomber.  The associated 
treatment note states that the appellant landed on his left 
ankle.  He March 1955 service separation examination report 
also documents that the appellant injured his left lower 
extremity in a fall from a B-36 aircraft.  He has been 
awarded direct service connection for a left ankle disability 
from the incident, as well as service connection for a right 
knee disability, secondary to the left ankle disability.

The appellant underwent a VA medical examination in June 
2002; he reported that his knees had begun to bother him 
approximately fifteen years earlier.  X-ray examination of 
his left knee revealed the presence of chondrocalcinosis, 
some moderate degenerative joint changes and mild narrowing 
of the joint space.  The VA examining physician opined that 
the appellant's left knee arthritis findings were mild to 
moderate, and that they appeared to be age-related.  The 
doctor concluded that there was no evidence of aggravation or 
acceleration beyond what one would expect in a male of the 
appellant's age.

That same month, a written statement was generated by a 
private medical doctor who had treated the appellant since 
1954.  This physician stated that he had reviewed the 
appellant's service medical treatment records and his medical 
records.  The doctor stated that it was his opinion that it 
was likely that the appellant's ongoing problems with the 
arthritic conditions of the left ankle and both knees were 
directly related to his military service.

The evidence of record includes a written statement, dated in 
March 2003 (electronically signed in April 2004), from a 
private orthopedic surgeon who treated the appellant.  The 
physician noted that, while he was in service, the appellant 
had been hurt when he slid off a B-36 airplane that had iced 
up, and had had continual pain since then in both of his 
knees.  The surgeon opined that the appellant's original 
injury could have aggravated his knees and caused his knee 
pain.

The appellant underwent another VA medical examination in May 
2005; he said he had injured his left knee when he fell off 
of the wing of a B-36 aircraft when he was in service.  The 
appellant also stated that he had experienced chronic pain in 
his left knee since the in-service fall.  Radiographic 
examination revealed the presence of moderate degenerate 
joint disease in the left knee.  The VA examining physician 
stated that, based on what the appellant had told him, that 
it was at least as likely as not that he could have injured 
his knee by way of his described fall.

The evidence of record also contains a medical opinion from 
another private orthopedic surgeon who had treated the 
appellant; this opinion is dated in November 2006.  This 
orthopedic surgeon stated that it appeared that the appellant 
did injure his [left] knee while in service.  The doctor 
opined that the injury to the left knee was more likely than 
not the cause of his persistent problems with the knee.  The 
doctor further stated that it appeared that the appellant's 
fall from the plane (a height of 22 feet) was where the 
injury to the left knee occurred.  The orthopedic surgeon 
stated that this traumatic event undoubtedly caused internal 
derangement of the knee which ended up causing the 
progressive degenerative disease which led to the recent 
surgical intervention.

The VA medical opinions generated in May 2006, January 2007, 
and September 2009 did not address the issue of whether or 
not the appellant's current left knee degenerative arthritis 
was etiologically related to the November 1953 fall from the 
wing of the B-36 aircraft.  Therefore, these opinions do not 
provide any probative evidence on the issue of direct service 
connection.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.  
To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the Veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases, including degenerative arthritis, will be 
considered to have been incurred in service if manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service even though there is no 
evidence of such disease during service.  38 C.F.R. § 3.307.  
In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

In this case, there are competent medical opinions on both 
sides of the question of whether or not the appellant's 
current degenerative joint disease of the left knee is 
causally related to the documented November 1953 fall off of 
the wing of an Air Force bomber.  At least one opinion 
relates the appellant's left knee arthritis to trauma from 
the 1953 fall, and other medical opinions relate the left 
knee arthritis to the aging process alone.  In addition, 
there is a gap of at least forty years between the in-service 
fall and the documentation of the presence of mild to 
moderate arthritis in the left knee  Although the evidence 
does not preponderate in the Veteran's favor, the Board 
believes it does not preponderate against him either; 
therefore, we conclude that a relative balance in the 
evidence is created.  

Where there exists an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the claimant shall 
prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, given the evidence of record and resolving 
reasonable doubt in favor of the Veteran, service connection 
is granted for degenerative arthritis of the left knee.


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


